UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4361


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DOSTER MANGUM, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (4:10-cr-00061-FL-1)


Submitted:   November 28, 2011            Decided:   December 20, 2011


Before AGEE, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mitchell G. Styers, BANZET, THOMPSON & STYERS, PLLC, Warrenton,
North Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Yvonne V. Watford-McKinney,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Doster Mangum, Jr. pleaded guilty to possession of a

firearm     by    a     convicted          felon       in       violation      of    18       U.S.C.

§§ 922(g)(1),         924     (2006).            Prior          to     sentencing,        Mangum’s

advisory     Guidelines            range     was          seventy-seven        to     ninety-six

months’ imprisonment pursuant to the U.S. Sentencing Guidelines

Manual (“USSG”)          (2010).          The    Government            moved   for      an    upward

departure        because           Mangum’s           criminal            history         category

underrepresented         the       seriousness         of       his    criminal     history      and

failed     to    adequately          account          for        Mangum’s      likelihood         of

recidivism.           The    court       granted          the    Government’s        motion      and

sentenced       Mangum      to     108     months’         imprisonment.             Mangum      now

appeals.     We affirm.

             When the district court imposes a departure sentence,

we consider “whether the sentencing court acted reasonably both

with respect to its decision to impose such a sentence and with

respect    to    the     extent      of    the     divergence           from   the    sentencing

range.”      United States v. Hernandez-Villanueva, 473 F.3d 118,

123   (4th Cir. 2007).              Under       USSG       § 4A1.3(a)(1),         the     district

court may upwardly depart from the Guidelines range if the court

determines       that       “the     defendant’s            criminal       history        category

substantially           under-represents                  the         seriousness        of      the

defendant’s       criminal          history          or     the        likelihood       that     the

defendant will commit other crimes[.]”                                The court may consider

                                                 2
prior   sentences          not    used   in    computing           the   criminal       history

category.      USSG § 4A1.3(a)(2)(A).

              We     find    that    the      district        court      did    not     err    in

upwardly      departing.            Mangum’s        thirty-five          criminal       history

points are almost three times the thirteen points required to

place him in the highest criminal history category.                                   The court

considered Mangum’s extensive criminal conduct in depth.                                      The

court   had        ample    evidence       before        it   to    determine         that    the

Guidelines range did not adequately represent the seriousness of

Mangum’s      criminal       history     and       his    likelihood       of    recidivism.

Accordingly, the court did not err in upwardly departing.

              We     therefore      affirm         the    sentence        imposed       by    the

district    court.          We    dispense     with       oral     argument      because      the

facts   and    legal        contentions       are    adequately          presented      in    the

materials      before       the    court      and    argument        would      not    aid    the

decisional process.

                                                                                       AFFIRMED




                                               3